     Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 1 of 12 PageID #:316




        RP E,4*
        :L Ftrtrrv€€tw,' E*U- atlW
     Vl/Ausc:                rbh3* (rtt&dqffrW                                       AtL'
                                              '|r,fttaqtr5t)
     &4,t!,5
gaCI 15ru (/rt))
                                                     v
                                      'dct I s l)r5,(, sr'?
D t?'l {                                                    0')-

M'         Pcs*orrfrp/v€D                        &onr
                                                    r
                                                                  fu                fu,pr
Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 2 of 12 PageID #:316
                                                                               ,t
l   Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 3 of 12 PageID #:316
               Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 4 of 12 PageID #:316
U,S,                                                                                                  tl'


/'M* M                           l&ilt t{r,//tll; {*) I
$)                              y' i,,,, /;tis,- U/ !, ! ''/ !|dl*
- / ,' ,fi,i,,t'i rit'{? / /,'*;Ln"'.-
                                                                                   t''


 -{t-d;d t J*c
        f         r      f               i-r-"'"-

                                               S/&fr#-, !/'/ i','s'*',"i,
                                4gi1
/fi   JJ,cc'J                         l/,S-,,7u),*'L              ,-iMNg
/i i nr()',t,iL,, , -                                                  * *'{[,i''*'*I         /ii*-
                                       i,i,
                                            {',
                                               it7u*,ddor"?
                                                          t
                                                                   I                       -.
    ,r,i;
  ..,i.       I ii i..-.,. llr:cU
                       ,*          -i"t   -
                                                i ,',
                                                      *;,: furlt{
              jr                                 r#,&i$/r/c
 {*lrui-&*r" @'"ni-l
  n.                        (
 #{ed*    i I  g     0;\       *"J,i e,''*,t /-}i: (. i"" ,,.7:i. ,:
                                                                     irin
 ti }        /.${5:                 +'--/S,rQ.- ,i'i',--/f                        !'t-"\
 ,p *r';        ,* / I f SJ e r' /) ) ,,'                       v{ti.1;,'J;:,si:'',r-A
  l#           *
          u Si-' / /C,ft} ,' (
                            5;                                                      pt \-',:,' )a
          /"\,,,n^

           i ,, )  ,-,i i
 -rL\.L !'
                          \1  d,'{ i.,,,i, "
                                             ,,




   (lLi/V,_4:. ['('7              / )t,,t ;!    {/,w4.) {. t } )" ,*
  ,,/, {rt ,;/'*;--"fr:' ,,Jr,'''r                             -'      u'   \i           "^''
                                                                                              llk"-
                            ''
                                              **--n-)'nn"'"*"


                                                          iq)
Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 5 of 12 PageID #:316
Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 6 of 12 PageID #:316
  Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 7 of 12 PageID
                        ./-!        1:i ir   ilr<'           l_7 .:    in/   #:316
                                                                    t ii (::,tq:                                                                     5 ,*,
                                                                                                                                       ,nl
                                                                                                                                       IL t,'
                                                                                                                                   .!,       ''/.4
                                                                                                                                                      .                           \
                                                                                                                                  l.: 1," nr.,'! it ';, t / ',.,/_',t
                                                                                                                                                               .r-
                                                                                                                                                                      )
                                                                                                                                                          -.-
                                                                                                                                                                -_* II




                                                                                                                                                                     ,:-
                                                                                                                                                                              I

                        r'.i ,   l'l         i.r
                       ,i,: i    '!.,!   i   .-1   .,
                                                                                                                                                                     ln
                                                        t

                                                        f
                                                                                                                                                                       :r
                                                                                                                                                                       !,,            I
                                                                                                                                                                          I




                                                                   :
                                                                                                        I'               i'

                                                                      1 '', | ; ; t(.
                                                             '. i! r'i--;""---';                                        \-.
                                                               ,:
                                                               !                                                                                                 I
                                                              ;         -'/... 7                        t.i.
                                                                                                                                                              )'' */*
                                                                                                                          t

                                                                                                                                                          t
                                         '-..,,' ,,'..,/ rl\'             .-),
                                     ,.4;,- 1 i,'t ^-:--i,:' i',r-j,'{r. '--'.
                                                                                                                                  .,

                                                   ,lt,
                                                                                                                                             .t
                                                                                                                                              ta t

                                                                                                                    ..-       !
                                                                                                               ,
\ :,.                                                                   5.                                         ":'
                                                                                   I
                                                                                    I
        , /r't'                                                                    I                                i
          . .* L   i                                                          I
                                                                               I                   i.



                                                                        i                                                 I

                                                                                           I
                                                                             /'-               I
                                                                                       t,
                                                                                       I
                                                                                                                   v


                                                            xF'{i
          Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 8 of 12 PageID #:316

                                il' -- -/., ,,/ f', i-,{ iUu lL;
                                     , r..L.\_u.r-,. ,-_!: .d#r''.*-.
                                                           .:)*5_-,
                                                                 ib'r
                                                             l("t&,L
                                                                                       II                                                                                    ..,t
                                                                                                                                                                             ,t



                 ('- /', 7,a oi                  lr-,
                                                              t'
                                                             ,t
                                                                        ,i.t'         1i r'         t



                 ; , -? | ,:{t i
                                     ',
                                  /t''"
                                       '.',i  ."'
                                             i.-)
                                                  .,''=t'-J:,
                                                    -- -"."/,t
                                                                     ,
                                                               tit:.ii
                                                                       , '.,
                                                                          'rii)',':';'t{' ''"!*' i,
                                                                             i;i.)-!\,ii,'.-{;:              il'ip-
                                                                                                      -.r r, - -"-:'-Yd*
                                                                                                 'r, tv'i
                  l,i\1-)\,,,7liz\',..:/,:,:-...'.,.-..-.
                             !,/,j                i,',1                               r,           ,'...1                     l-/'          ,!'rt,,!,1r'     '/'         ,'"/ /t{*
                  -:-"
                                                       t\.-t//
                                                                                  /                I--.,                        ,""           lr

                                                        .t
                                                             ,,i   ,i  ,1.,/,                / l':'i./'-*
                                                                                                  If
                                                                                                          -*
                                                                                                          tt
                                                                                                          !:
                                                                                                                                      (.t:- l-;11
                                                                     !.;                            n                     ',/




                                                                                                                                                                            i i )/'"
                                                                                                                                     (.tl'7' i             ,i'' ,ij',"     '/'1.,'t*'
                             ',t,'"'
                             t ",/r',,;;
                             !.        i . {'.:':'+
                                                      /.
                                           i./',*. ,/. ;..
                                                      -*.-
                                                ",--1--'
                                                                   ri,', i'rr!!rr-,-;
                                                                                          :7,i -(a-t
                                                                                      ')-''--'-,
                                                                                                           ( f,
                                                                                                       / *'-r,
                                                                                                          t,',*tul-*',,
                                                                                                .i_L--__**"_4*-
                             I                  ;                                                                                  r/,'ii',/,,,,-' t /}*7
    i, lr,i(/'
                         ,l v' ^ ,'l l;-ri;,t,"t;*!                               .
                                                                                                        ,
                                                                                                          !' ,,,/- {--. ,,i,;,i'. i         i'
                                                                                                                                                     /..,,.4_
     !-':i               _.., I
                         '      i;    '     I
                                                 .-*--

                                t - ,,i t
                                                  :i
                         ''n!': r'i l .'    ;




n
I
                                                                                   i
                                                                                  l./
                                                                                        ',   -t,
                                                                                                        ) r-              3,;,          ,




                                                                                .:4   [.     -''    I             I       I




                                                                                                   i'i /f ,           I
                                                                                               -/
se: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 9 of 12 PageID #:3




              United States Attorney's Office (NDIL _ Chicago)
              219 South Dearborn Street
              Chicago, IL 60604
              Email : USAILN.ECFAUSA@usdoj. gov
              ATTORNEY TO BE NOTICED
              Designation ; Assistant US Attorney

              Pretrial Services

              (3t2) 43s-s793
              Email:
              ilnptdb_C ourt_Action_Notice@ilnpt.      us   courts. gov
              ATTORNEY TO BE NOTICED
              De signation : Pretrial Services


              Abigail Lynn Peluso
             United States Attorney,s Office (NDIL      _   Chicago)
             219 South Dearborn Street
             Chicago, IL 60604
             312 353 5300
             Email : abigail.peluso@usdoj. gov
             ATTOKNEY TO BE NOTICED

             Jeannice Williams Appenten g
             United States Attorney's Office
             Northern District of Illinois
             219 S. Dearborn Street
             Fifth Floor
             Chicago, IL 60604
             312-353-53s7
             Email : j eannice. appenteng@usdoj. gov
             ATTORNEY TO BE NOTICED
                                                    ,l
                                                                                                                                        I
                                                                                                                                                          \r
                                                                                                                                                       \')l
                                                                                                  \                                     I                      l.l
                                                                                                  t-l
                                                                                                   \-|                                                 r*l
                                                                                                   .-.
                                                                                                 d-.)t
                                                                                                            I
                                                                                                                  :\-rl                             '',-                 l
                                                                                                                                                 1-i:..
                                                                            .li1                   <\             .--}l
                                                                                                                 \sl                   )\l            \*,
                                                                                                                                                                         I
                                                                                                                                      -\l
                                                                                                                                                                           !
                                                                                                  \\-:i \                                            .\:
                                                                                                                                                    '.-\,i
                                                                                                                  \i
Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 10 of 12 PageID #:316




                                                                                                            -\
                                                                                                 ',J                    I
                                                                                                                                                                                   -'\
                                                                                :J\                                                   '"-)   i            .\,
                                                         'rJ
                                                               t_, \
                                                                                      ,1,
                                                                                            I
                                                                                                .'.1rj
                                                                                                                       ir                             r
                                                                                                                                                      ,\
                                                                                                                                                               t'                  '\
                                                                                                   rl              -\-)
                                                                                                                    \       )                      -\,\
                                                                                                                                                                                   ,\j
                                                                                 \\                   {-r                        \.
                                                                                                                                             I
                                                                                                                                             I
                                                                                                                                                                    : ---               ' \
                                                                                                                            !
                                                                                                                                                                                    ..-.i
                                                                                 :-J                                                                                "J
                                                       .*                                                              +\
                                                                                                                       .-
                                                                                                                            "1                                                    ^t\-.-
                                                                                \'
                                                                                        l
                                                                                                                   NI                                               ,\                                1\
                                                                                                                                                                                                      l-
                                                                                                                                                                                                      \
                                                                                '.t                                \.1                                                                                I
                                                                                            I
                                                                                                                 -" -f\i\                                                                       .,v
                                                                                                                                                                                                      j
                                                                                                                                                                                            \\\
                                                                                                                                                             \*i-                                          )
                                                                                                                                                    ':-\-.
                                                                                                                                                                                            -   -qJ
                                                                                                                                                                                        .
                                                                                                                  t!
                                                                                                                  t\                                                                        \*-)
                                                                                                                                                             i, -\
                                                                                                                                                                                '\)              \1
                                                                                {\                                                                                                                (
                                                                                                                                                                                                  .\
                                                                                                                                                   r.- .-.-r\-                                                  \U
                                                                                i-'t*-                                                                                                                              -'i
                                                                                   i\
                                                                                        \                                                          'l--*
                                                                                                                                                                                                               a\
                                                                                   '\J
                                                            \
                                                                                                                                                       -'--J                     \.\'-_-'
                                                                                                                                                                                 \/1
                                                                                                                                                                                  \'
                                                                                                                                                                                 '---
                                                                                                                                                   //-a- \                     I-*-_r
                                                                                                                                                                                   ti-.
                                                                                                                                                     i\
           =
        &==--
        --:--
        8z------
        G4--:
         )-=
         utr 2:
             -:

.x..
tt
{n
i:'
.[i
i:f.r



lt
                   h,
tu                 C::'
                   ?*E'
fi                 L,N
.:::.
!t
                   rn
                   -''to
,lt
l.r I                                                                                                      I
                                                                                                           I
                   c,1
                                                                                                           l



                    'F
                    \.o

                    o
                           Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 11 of 12 PageID #:316
Case: 1:19-cr-00567 Document #: 67 Filed: 09/16/19 Page 12 of 12 PageID #:316




                                               ttrui
                                               ouril,F
                                                    o[!Ug
                                                          il;ts[e
                                                              zmoEo
                                                              c>Ell)
                                                                    LU
                                                              EEEgA
                                                              S<<<z
                                                              zXzZA
                                                                         'AJ.
                                                                           )
                                     ";l- -a



                                                         A4
                               :
                          J
                                 z
